Exhibit 10.22

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of
January 26, 2018, by and between Montreat College (“Montreat”) and FirstForm,
Inc. f/k/a Sportsfield Engineering, LLC (“FirstForm”).

 

WHEREAS, Montreat entered into a contract with FirstForm as contractor for the
general construction of an athletic complex, including a multipurpose field, a
Beynon Full Pour Embedded Track System, softball field, stadium lights, and ADA
public restroom at Montreat College, Black Mountain Campus, Black Mountain,
North Carolina (the “Project”);

 

WHEREAS, FirstForm entered into a subcontract with Beynon Sports Surfaces, Inc.
(“Beynon”) for the installation of a Beynon Full Pour Embedded Track System (the
“Track”).

 

WHEREAS, a dispute arose between Montreat, FirstForm, and Beynon regarding the
condition of the Track;

 

WHEREAS, Montreat and FirstForm have agreed to a remediation as set forth in
Exhibit A – Resurface Specification, attached and incorporated herein by this
reference (the “Track Remediation”);

 

WHEREAS, certain disputes remain between FirstForm and Beynon related to the
Track which are not affected by this Agreement;

 

WHEREAS, in the interests of avoiding further litigation expense, Montreat and
FirstForm (collectively the “Parties” or individually, a “Party”), without any
Party acknowledging fault or liability, wish to settle all claims or potential
claims regarding the Track between Montreat and FirstForm as hereinafter set
forth.

 

NOW, THEREFORE, for and in consideration of good and sufficient consideration,
the receipt of which is acknowledged, the Parties hereto agree as follows:

 

1. Commencement of Remediation. FirstForm shall immediately authorize the
commencement of the Track Remediation upon the full execution of this Agreement,
Montreat’s deposit of the escrow funds set forth in paragraph 2, and Rockhill
Insurance Group’s deposit of the escrow funds set forth in paragraph 5. The
schedule for the Track Remediation shall be coordinated with Montreat to ensure
a minimal impact on campus activities.

 



 

 

 

2. Payment of Retainage. The Parties agree that Montreat shall be responsible
for paying the amount of $110,000 to satisfy the remaining retainage on the
Project. Immediately upon execution of this Agreement, and prior to commencement
of the Track Remediation, Montreat deposit $110,000 with Fidelity National Title
Company as escrow agent, with disbursement as set forth in the contemporaneously
executed Escrow Agreement, in accordance with the following schedule:

 

a.$55,000 shall be disbursed directly to Tennoca upon mobilization of the
approved subcontractor for the Track Remediation.

 

b.$30,000 shall be disbursed directly to Tennoca upon completion of the track
surface by the approved subcontractor for the Track Remediation.

 

c.$25,000 shall be disbursed directly to Tennoca upon final walk-through,
acceptance of the track, and delivery of a Final Lien Waiver from FirstForm and
all subcontractors for the Track Remediation.

 

The Parties explicitly intend and agree that Tennoca is a third-party
beneficiary of this Settlement Agreement with full power to enforce this
paragraph.

 

3. Track Remediation. The Track Remediation shall be completed as specified in
Exhibit A. FirstForm is responsible for providing to Montreat all deliverables
and for obtaining from Montreat the approvals noted in Exhibit A. These shall
include the opportunity for Montreat to review and approve the submittals
referenced in Exhibit A, section 1.6(A)(3) (“stage materials”) and the as-built
diagram referenced in Exhibit A, Part 4, 4.1(B) (“locations of lane lines and
event markings”).

 

4. Payment for the Track Remediation.

 

a.The Parties agree that, excepting any change order arising from an act or
omission of Montreat or its agents or employees, FirstForm shall be solely and
completely responsible for all payments to all subcontractors who perform work
for the Track Remediation. Immediately upon execution of this Agreement, and
prior to commencement of the Track Remediation, FirstForm shall ensure that the
full cost of the Track Remediation, $370,000.00, shall be deposited with
Fidelity National Title Company as escrow agent, with disbursement as set forth
in the contemporaneously executed Escrow Agreement. The Parties will sign and
submit Joint Instructions to disburse funds to Weinbel in accordance with the
Escrow Agreement within three business days after the completion of, and receipt
of the invoice for, each portion of the Work in accordance with the following
schedule:

 

i.Prepayment to mobilize technical team and equipment to Project - $20,000.00

 

ii.Recaflex S ® raw materials delivered to Project - $254,000.00

 

iii.Corrections of existing synthetic track surface - $62,000.00

 

iv.Recaflex S ® synthetic track surface installation - $24,000.00

 

v.Layout paint and certify lane lines and event markings - $10,000.00

 



2

 

 

b.The parties agree that Montreat shall have no payment obligations outside of
the Payment of Retainage as described in Section 2. In addition to the
provisions for fund release as provided in the Escrow Agreement, Montreat will
be provided copies of all progress payment applications, which shall include a
Waiver and Release of Lien Upon Progress Payment, as set forth in the attached
Exhibit B.

 

5. Track Remediation Warranty. The Parties agree that upon the final walk
through and acceptance of the Track Remediation, the Track Remediation work
shall be warrantied by Weinbel Sports Corporation for a period of five (5) years
as set forth in Exhibit A, section 1.5(B) (“Warranty”).

 

6. Cooperation Agreement. In consideration for execution of this Agreement,
Montreat agrees to fully cooperate with FirstForm and counsel for FirstForm in
connection with any future legal action instituted by FirstForm against Beynon,
unless Beynon asserts a claim against Montreat, after which Montreat’s
cooperation with FirstForm will be limited to the extent such cooperation would
impair the ability for Montreat to adequately defend itself against any Beynon
claims. Montreat’s cooperation shall include, but not be limited to: identifying
and interpreting pertinent documents; working with counsel and experts retained
by FirstForm to evaluate claims; assisting in preparation and attendance at
settlement discussions, mediations, depositions and trial without requiring a
subpoena.

 

7. Mutual Limited Release. Each Party does irrevocably and unconditionally
release, acquit, and forever discharge the other Party from any and all charges,
claims, liabilities, obligations, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs), whether legal, equitable, known or
unknown, relating to the Track Surface at the Project. For the avoidance of
doubt, specifically reserved and excepted by the Parties from this release are
all claims against Beynon. This limited release applies only to the original
Track Surface work performed at the Project. It does not apply to claims arising
from or relating to any other work performed by FirstForm at the Project,
including the Track Remediation, or to any other property owned or operated by
Montreat. Enforcement of the Warranty is Montreat’s exclusive remedy for any
claim arising out any portion of the Track Remediation performed by Weinbel
Sports Corporation.

 

8. Reservation of Rights. FirstForm reserves the right to pursue any and all
claims and causes of action it may have against Beynon or any of its
subcontractors with respect to losses suffered on the Project, including but not
limited to the matters herein. Montreat reserves the right to pursue any and all
claims and causes of action it may have against Beynon with respect to losses
suffered on the Project, including but not limited to the matters herein.

 

9. Additional Documentation. The Parties, for themselves and their counsel,
agree to cooperate in the preparation and execution of any additional
documentation reasonably necessary to consummate the terms of this Agreement.

 



3

 

 

10. Governing Law, Jurisdiction, and Venue. This Agreement shall be governed by
and construed, interpreted and enforced in accordance with the internal laws of
the state of North Carolina without reference to any choice or conflict of law
provisions which would operate to make the internal laws of any other
jurisdiction applicable. The Parties consent and agree to the exclusive
jurisdiction and venue of the state and federal courts in Buncombe County, North
Carolina for any action relating to this Agreement.

 

11. Modification. Neither this Agreement, nor any provision hereof, may be
waived, modified, amended, discharged, or terminated, except by written
instruments signed by the Party against whom the enforcement of such waiver,
modification, amendment, discharge, or termination is sought, and then only to
the extent set forth in such instrument.

 

12. Entire Agreement. This Agreement is the only Agreement between the Parties
with respect to the subject matter hereof. This Agreement contains all of the
terms agreed upon, and there are no other agreements, oral or written, between
the Parties with respect to the subject matter hereof; nor have any promises or
representations been made by or to any Party except as expressly set forth
herein.

 

13. Benefit of Counsel. All Parties have had the full benefit of counsel and of
representation in the negotiation, preparation, drafting, and execution of this
Agreement; all Parties have read and fully understood the provisions of this
Agreement prior to its execution and delivery; and each party adopts this
Agreement and enters into, executes, and delivers this Agreement as its own and
voluntary act with full authority.

 

14. Attorneys’ Fees and Expenses. It is understood that each party to this
Agreement shall have the burden and responsibility of paying for and satisfying
any claims for its own attorneys’ fees, disbursements, costs and other expenses
incurred by each party with respect to their legal representation and this
controversy.

 

15. Breach. In the event that breach of this Agreement results in legal action,
the non-prevailing party must pay all costs and expenses, including reasonable
attorney’s fees, associated with the enforcement of this Agreement.

 

16. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future laws, such provision shall
be fully severable and the remainder of this Agreement shall continue in full
force. In lieu of any severed provision, there shall be added a provision with
terms, and effect as similar as possible to such illegal, invalid, or
unenforceable provision as may be possible, and legal, valid, and enforceable.

 

17. Counterparts. This Agreement may be executed in separate counterparts,
original or PDF, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one Agreement.

 



4

 

 

IN WITNESS WHEREOF, the Parties, through their duly authorized representatives,
and intending to be legally bound by a sealed instrument, have executed this
Agreement, under seal.

 



  MONTREAT COLLEGE             By: /s/ Paul J. Maurer (SEAL)   Its: President  
          FIRSTFORM INC.             By: /s/ Jeromy Olson (SEAL)   Its: Chief
Executive Officer  



 



5

 

 

EXHIBIT A

 

Track Remediation Specifications

 



6

 

 

EXHIBIT B

 

Waiver and Release of Lien Upon Progress Payment

 



7

 

 

WAIVER AND RELEASE OF LIEN UPON PROGRESS PAYMENT

 

OWNER: Montreat College

GENERAL CONTRACTOR: FirstForm Inc.

SUBCONTRACTOR:

PROJECT NAME: Montreat Track Remediation

 

County of Buncombe

State of North Carolina

 

The undersigned, in consideration of the sum of $____________, hereby waives and
releases its lien and right to claim a lien for labor, services, or materials
furnished through _____ __, 2017 to ______________ on the job of Montreat
College (Owner) to the following property: Montreat College Track Remediation,
Black Mountain, North Carolina. This waiver and release does not cover any
retention or labor, services or materials furnished after the date specified.

 

Any and all contractors, subcontractors, laborers and suppliers that have
provided labor, materials or services to the undersigned for use or
incorporation into the construction of the improvements or alterations to the
Project have been paid and satisfied in full, and there are no outstanding
claims of any nature arising out of, or related to, the undersigned’s activities
on, or improvements to, the Project.

 

This Waiver and Release of Lien constitutes a representation by the undersigned
signatory, for and on behalf of the firm or company listed below, that the
payment referenced above, once received, constitutes full and complete payment
for all work performed, and all costs or expenses incurred (including, but not
limited to, costs for supervision, field office overhead, home office overhead,
interest on capital, profit, and general conditions costs) relative to the work
or improvements in the Project as of the date of this Waiver and Release of
Lien, except for the payment of retainage. The undersigned hereby specifically
waives, quitclaims and releases any claim for damages due to delay, hindrance,
interference, acceleration, inefficiencies or extra work, or any other claim of
any kind it may have against the Owner, the Owner’s lender, any tenant of Owner,
the General Contractor (if this Waiver and Release of Lien is signed by a
subcontractor or supplier), or any other person or entity with a legal or
equitable interest in the Project, as of the date of this Waiver and Release of
Lien.

 

This Waiver and Release of Lien is specifically made for the benefit of the
Owner and any other person or entity with a legal or equitable interest in the
Project. The amount of money set forth as due and owing in the immediately
preceding Waiver and Release of Lien dated ____________, 2017, has been
received, and is deemed paid in full.

 

In Witness Whereof, the undersigned signatory, acting for and on behalf of the
firm or company listed below and all of its laborers, subcontractors, and
suppliers, has placed his hand and seal this _____ day of __________, 2017.

 

 Witness   Contractor/Supplier/Sub-Contractor           By:    
                                                                      Title:    
      Signed and sworn to before me this _____ day of  _____________________,
20_____.             My Commission Expires:                              Notary
Public      

 

 

8



 

 